Exhibit 10.39

AsiaInfo Technologies (China), Inc

Employment Contract

 

Party A:

   AsiaInfo Technologies (China), Inc    Address: Zhongdian Information Tower,
No.6 Zhongguancun South Street, Haidian District Beijing, P.R.China    Legal
Representative: Steve Zhang

Party B:

   Jian Qi    Sex:    Home Address (as specified in the household registration):
   Postal Code:    Telephone:    ID Card/Passport No.:

Party A and Party B (hereinafter referred to as the “Parties”) have entered into
this employment contract (“Contract”) on the basis of equal, voluntary and
mutual consultation and negotiation and in accordance with the Labor Law of the
People’s Republic of China and other relevant laws and regulations. Both Parties
have agreed to comply with the provisions of this Contract.

Chapter 1 Term

 

1.1 Type and Term of the Contract

 

1.1.1 The Parties have agreed that the term of this Contract shall commence on
1 July 2005 and end on 1 July 2007.

 

1.1.2 Prior to the expiration date of the contract term set forth in Article
1.1.1, if the Parties have no objections, the term of this Contract shall be
extended for a period equal to the contract term specified in Article 1.1.1.
Prior to the expiration date of the initial extension period, if the Parties
have no objections, the term of this Contract shall be re-extended for the same
period, and such method shall apply for all subsequent extensions

 

1.1.3 This Contract shall be terminated in the event that either party proposes
to terminate the Contract upon expiration of either the term set forth in
Article 1.1.1 or any term equally extended as agreed in Article 1.1.2.

 

1.2 Probationary Period

 

1.2.1 Both Parties have agreed that the probationary period shall commence on
  /   day    /   month    /   year   /   and end on    /   day   /   month   
/   year upon effectiveness of this Contract.

 

1.2.2 During the probationary period, if Party A considers Party B cannot meet
the recruitment requirements, or Party B is unwilling to work for Party A,
either party may notify the other, in writing, to terminate this Contract at any
time, in this case, Party B shall carry out the handover procedures in
accordance with Party A’s relevant regulations.

Chapter 2 Job Description

 

2.1 Post or Position

Upon execution of this Contract, Party B’s post (or position) is Vice President.
During the valid period of this Contract, Party A may change Party B’s
abovementioned post (or position) based on its production, operation or working
requirements or Party B’s working capacities and performance, including but not
limited to adjustment made to Party B’s job description or work place,
promotion, work transfer at the same level, and demotion, etc.



--------------------------------------------------------------------------------

2.2 Work Assignment

Party B has agreed Party A to arrange Party B’s work assignment according to the
requirements during the term of this Contract, and Party B must complete the
required quantity, quality target or work assignment pursuant to the duties of
the post (or position) in which it engages as well as the relevant requirements.

 

2.3 Party B’s Obligations

Party B has agreed that during the term of this Contract:

 

2.3.1 during the prescribed work time, it shall exert all efforts, capabilities
and technique to only perform the obligations under this Contract; apart from
ensuring its own work being up to the duty criterion for the post as set by
Party A, it shall also complete the temporary work additional to its own work as
arranged by Party A and, use its best efforts to assist Party A to meet or
exceed the contemplated commercial purposes;

 

2.3.2 it shall comply with the provisions herein, relevant laws and regulations
and all of Party A’s rules and labor disciplines, subject to Party A’s
arrangements and decisions and, it shall not engage in activities which may harm
Party A’s interests, nor try to abstain private profit for itself or others,
directly or indirectly, by utilizing its position or authority in Party A; and

 

2.3.3 during the term of this Contract, Party B shall not participate in,
directly or indirectly, any commercial competition similar to the operation
which Party A is or will engage in, including but not limited to serving as an
employee of a company competing with Party A, providing competitive consulting
or participating in other commercial activities.

Chapter 3 Working Conditions and Labor Protection

 

3.1 Party A’s Obligations

 

3.1.1 During the term of this Contract and subject to relevant laws and
regulations, Party A has agreed to provide Party B with working environment and
conditions necessary to ensure Party B works in a safe and healthy environment;
in addition, Party A will actively coordinate with Party B to provide
corresponding conditions for Party B to complete its obligations hereunder and
to abide by the provisions hereunder as well as Party A’s internal rules and
regulations.

 

3.1.2 Party A shall provide Party B with necessary safety based on work needs.
If Party B has to be exposed to an occupational disease hazard, such
occupational disease hazard, the consequences thereof, the prevention measures
and treatment shall be set forth in Party A’s administrative measures on labor
protection or other relevant internal documents for Party B’s reference. Upon
execution of this Contract, Party A shall be deemed to perform its notification
obligation regardless of whether Party B has referred to such documents.

 

3.2 Party B’s Rights

Party B is entitled to engage in work under the security and hygiene standards
prescribed by the State, refuse to implement the assignment forced by Party A in
violation of the national law and endangering individual’s health, and reject
Party A’s instruction which is against rules.

Chapter 4 Working Hours

 

4.1 Working Hour System

 

4.1.1 Party B’s working hours shall be subject to national laws and regulations
as well as specific provisions set forth in Party A’s rules and regulations. In
case Party B’s post (or position) falls under the category of an irregular
working hour system or an integrated working hour system, the relevant working
hour system shall be adopted, otherwise, standard working hour system shall be
adopted.

 

4.1.2 If Party B is a senior executive of Party A, an irregular working hour
system shall be adopted.

 

4.1.3 Party A may arrange Party B to extend its work time due to work needs,
including arranging Party B to work overtime on weekends and holidays, provided
that the overtime shall not exceed the maximum stipulated by the State, and in
addition, Party A shall arrange make-up break equivalent to the overtime for
Party B or pay relevant fees to Party B, subject to the national regulations and
Party A’s relevant rules.

 

4.1.4 Party A may refuse to pay any compensation for Party B’s extended working
hours in the event that Party B extends its working hours without Party A’s
request or approval.



--------------------------------------------------------------------------------

Chapter 5 Remuneration and Welfare

 

5.1 Remuneration

 

5.1.1

During the term of this Contract, Party B’s salary shall be paid by means of
cash, bank transfer or any other method as Party B considers appropriate no
later than the 25th of each month.

 

5.1.2 Party A shall provide Party B with salary and treatment corresponding to
Party B’s post (or position) and in accordance with Party A’s salary allocation
system. During the term of this Contract, Party A may make corresponding
adjustment and change to Party B’s salary amount or salary criterion based on
Party B’s post or position change (circumstances in which Party B’s work, duties
or scope have changed while its post or position remains the same are also
included), or Party B’s performance, or Party A’s systems or policies relating
to salary or position adjustment.

 

5.1.3 Party B has agreed to Party A’s withholding or deduction of the following
fees or amounts from its salaries:

 

  (a) individual income tax of Party B’s income derived from Party A;

 

  (b) the individual’s portion of social insurance and benefits paid by Party A
on behalf of Party B as per the national stipulations;

 

  (c) all indemnities or fines payable by Party B as decided by court judgments
or arbitration awards, which require Party A’s withholding; and

 

  (d) all fines or indemnities payable by Party B to Party A pursuant to the
provisions herein, or relevant court decisions and arbitration awards.

 

5.1.4 Where Party B suffers from a disease or has sustained an injury that is
not work-related, Party A shall pay Party B the sick pay during the medical
treatment period, subject to relevant provisions of governmental authorities.

 

5.1.5 In case Party A arranges Party B to work overtime due to operation or work
needs, the base salary per day or per hour of Party B’s overtime salary shall be
calculated in accordance with the standards set up by the government or Party A.

 

5.1.6 Where Party A arranges Party B to take a leave or participate in festival
activities during public holidays to which part of the citizens entitled, such
as Women’s Day, Party B shall be deemed to have regularly worked and thus is
entitled to salaries, and Party A does not need to pay overtime salary if Party
B engages in regular work during said period.

 

5.1.7 Party A shall pay the basic allowances to Party B in the amount of 70% of
the minimum local salary standards if Party A suspends its operation due to
insufficient production assignment or reasons not attributable to employees and
in addition, Party A has not arranged work for Party B.

 

5.1.8 Party A shall pay Party B as per the relevant regulations of government
and provisions of Party A when Party B takes its annual leave, marriage leave,
maternity leave, bereavement leave, family planning surgical operations leave
and all other paid leave.

 

5.2 Welfare

 

5.2.1 Party A and Party B shall contribute to employee pension insurance,
unemployment insurance, medical treatment insurance, work-related injury
insurance and other social insurance in accordance with the relevant provisions
concerning social insurance as established by the State and local authorities.
Party A shall withhold the portion which should be paid by Party B from its
salary as per the relevant requirements.

 

5.2.2 Party B shall be entitled to paid public holidays stipulated by the State,
such as New Year Day, Spring Festival, Labor Day and National Day, etc.

Chapter 6 Labor Discipline

 

6.1 Compliance with Discipline

Party B shall be subject to Party A’s arrangement of work, strictly comply with
national laws and regulations, and rules, regulations, labor disciplines and
work criterion stipulated by Party A’s companies or departments in accordance
with law, take good care of Party A’s properties, observe professional ethics,
and actively participate in the training organized by Party A so as to improve
professional skills.



--------------------------------------------------------------------------------

6.2 Disciplinary Action

In case Party B is in violation of labor disciplines, Party A may take
disciplinary action and/or economic penalties against Party B in accordance with
rules and regulations (including the specific regulations of the department
where Party B works), up to the dissolution of this Contract.

 

6.3 Indemnities for Losses

Party A is entitled to require Party B to indemnify Party A’s economic losses
resulting from Party B’s violation of laws or Party A’s rules and regulations.

 

6.4 Amendment to Rules and Regulations

Party A is entitled to amend its rules and regulations in a reasonable manner at
any time, based on its operation and management needs and pursuant to legal
procedures. Party A may notify such amendment to Party B by any method as Party
A deems appropriate (including but not limited to notice, announcement,
circular, memorandum, employee’s manual or declaration at a meeting, etc.).

 

6.5 Delivery of Opinion

Any dissatisfaction or differing opinions held by Party B towards Party A shall
be settled through complaint procedures in a friendly manner, and may not be
delivered by any other method affecting the business of the company and the
unity among colleagues.

Chapter 7 Termination, Dissolution and Renewal of the Employment Contract

 

7.1 Termination

This Contract shall be immediately terminated upon the occurrence of any of the
following:

 

7.1.1 The term of this Contract expires or any extension period expires;

 

7.1.2 Party B has reached retirement age prescribed by the State or governments;

 

7.1.3 Party B has died;

 

7.1.4 People’s court announces Party B is missing or dead;

 

7.1.5 Party A has been revoked, dissolved, suspended, declared bankrupt or Party
A’s business license has expired and will not be extended; and

 

7.1.6 The termination condition agreed upon by the Parties has occurred.

 

7.2 Dissolution through Consultation

This Contract may be dissolved upon the Parties’ unanimous agreement through
consultation.

 

7.3 Immediate Dissolution of Contract by Party A

During the term of this Contract, Party A is entitled to dissolve this Contract
by informing Party B in writing if any of the following occurs:

 

7.3.1 During the probationary period, Party B is proved to be unqualified for
employment;

 

7.3.2 Party B is in serious violation of Party A’s labor disciplines or rules
and regulations (including the specific regulations of the department where
Party B works);

 

7.3.3 Party B commits an act of serious dereliction of duty or engagement in
malpractice for selfish, thus causing substantial harm to the interests of Party
A; or

 

7.3.4 Party B has been investigated for criminal responsibilities according to
law or reeducated through labor.

 

7.4 Dissolution by Notification

Party A is entitled to dissolve this Contract if any of the following occurs,
provided that it shall notify Party B thirty (30) days in advance and providing
Party B with economic compensation as per the national criterion;

 

7.4.1 After completion of medical treatment for a disease or an injury that is
not work-related, Party B is unable to resume its original work or other work
assigned by Party A;



--------------------------------------------------------------------------------

7.4.2 Party B is incapable of performing its duties and still can not do the
work after training or transfer to a different position;

 

7.4.3 A major change as described in Article 7.5 herein in the objective
circumstances pursuant to which this Contract was entered into has rendered this
Contract incapable of being carried out and the Parties have failed to reach
agreement on the amendment of the Contract;

Where a major change in said objective circumstances has rendered this Contract
incapable of being carried out, and therefore one of the Parties requests to
amend the relevant provisions, such amendment request shall be sent to the other
party in writing; the other party shall reply within 15 days, and it shall be
deemed that the other party has not agreed to amend the employment contract if
no reply is received within said period; or

 

7.4.4 When Party A needs to cut employment due to any one of the following
circumstances, it shall explain to the trade union or all the employees 30 days
in advance and learn to their opinion and report to the administrative
departments of labor and social insurance before Party A lays off Party B and
dissolves this Contract with Party B:

 

  (a) Party A is near bankruptcy and in a period of legal restructure;

 

  (b) Party A relocates itself to prevent and cure industrial pollution; or

 

  (c) Party A incurs grave difficulty in its production and operation.

If Party A that has cut the employment according to the provisions of this
article and then seek recruits within six months, priority shall be given to
employees being formerly laid off.

 

7.5 Major Changes in Circumstances

Major changes in circumstances set forth herein include but are not limited to
the following:

 

7.5.1 Party A merges with another company or Party A’s assets have been sold or
transferred to another company or a third party;

 

7.5.2 Party A declares bankruptcy, dissolution or liquidation in accordance with
law; and

 

7.5.3 Laws, regulations or standardization documents published by the State and
the governments have rendered one of the Parties or both Parties difficult to
perform the provisions hereunder.

 

7.6 Dissolution of Contract by Party B

 

7.6.1 During the term of this Contract, Party B is entitled to dissolve this
Contract at any time by notifying Party A in writing, under the following
circumstances:

 

  (a) during the probationary period;

 

  (b) Party A fails to pay the labor compensation pursuant to the provisions
herein; or

 

  (c) Party A compels Party B to work by the use of force, threat or by means of
illegally restricting personal freedom.

 

7.6.2 During the term of this Contract (except for conditions set forth in
Article 7.6.1 herein), in case Party B proposes to early dissolve the employment
contract:

 

  (a) Party B must notify Party A thirty (30) days in advance by writing, and
Party A will go through the procedures for dissolution of employment contract in
accordance with relevant regulations;

 

  (b) Party B may not dissolve this Contract if Party A’s economic losses caused
by Party B have not been completely settled or Party B is under investigation
due to other issues, otherwise, Party A is entitled to deduct the salaries and
other income payable to Party B;

 

  (c) Party B shall indemnify Party A’s losses caused by the dissolution of this
Contract due to Party B’s leave from office without notice or violation of the
provisions herein;

 

  (d) If the Parties have separately signed other agreements relating to the
service term, Party B shall indemnify Party A’s losses caused by Party B’s leave
in accordance with said agreements, including but not limited to the expenses
paid by Party A during the recruitment and employment of Party B and relevant
training thereafter, among others; and



--------------------------------------------------------------------------------

  (e) Party A may refuse to handle the procedures for dissolution of employment
contract in cases where Party B requests to dissolve the employment contract in
violation of the 30 day or the agreed prior notification.

 

7.7 Liabilities due to the failure of 30 day prior notification

Upon dissolution of the employment contract by Party A and Party B separately
pursuant to Articles 7.4 and 7.6.2, any party shall pay the other one-month
salary (subject to Party B’s average salary of the pervious 12 months) as wages
in lieu of notice of such dissolution of contract, if it fails to notify the
other party 30 days in advance by writing.

 

7.8 Restricted Dissolution

Party A shall not dissolve this Contract on a unilateral basis pursuant to
Article 7.4 herein if any of the following circumstances occurs during the term
of this Contract:

 

7.8.1 Party B suffers from work-related injuries and it is confirmed that Party
B has lost part of his/her working ability upon completion of medical treatment;

 

7.8.2 During female employees’ pregnancy, maternity and nursing period;

 

7.8.3 Where Party B is ill or suffers from non-work related injuries, and is
within the required convalescent period;

 

7.8.4 Where the period when Party B is in his/her compulsory military service;

 

7.8.5 Where Party B is a demobilized serviceman, serviceman transferred to
civilian work or military veteran who starts his/her first job at Party A for a
period of less than three years;

 

7.8.6 Where Party B is a peasant who became a worker due to the requisition of
his/her land and starts his/her first job at Party A for a period of less than
three years;

 

7.8.7 Party B has consecutively served over 10 years for Party A and there is
less than 5 years to the statutory retirement age; and

 

7.8.8 Other circumstances required by the State and the local government.

 

7.9 Effectiveness of Dissolution

 

7.9.1 Upon dissolution or termination of this Contract by the Parties for any
reason, Party B shall immediately cease all activities conducted in the name of
Party A, complete outstanding business as per Party A’s requests, settle all
accounts, carry out work handover, and return all Party A’s properties,
including but not limited to:

 

  (a) all documents and files with respect to Party A, Party A’s management,
operation and products and the copies thereof, which are maintained, used or
controlled by Party B;

 

  (b) name lists and information relating to Party A’s suppliers, clients and
other contact units and individuals;

 

  (c) software, disks, hardware and CDs containing Party A’s data and
information; and

 

  (d) instruments, uniforms, apparatuses, equipment and other office appliances,
etc., which have been provided to Party B by Party A for work purposes,.

 

7.9.2 If Party B fails to perform the obligations set forth in Article 7.9.1
herein, Party A is entitled to refuse to handle the resignation procedures, and
in addition, Party A may deduct or delay the distribution of outstanding salary,
bonus and other compensation; Party A is also entitled to request Party B to
indemnify the economic losses caused thereby.

 

7.10 Financial Compensation and Indemnification

 

7.10.1 In case Party A early dissolves this Contract, and needs to pay financial
compensation to Party B as required by the State, Party A shall pay the
financial compensation in full to Party B according to the standards stipulated
by the State.

 

7.10.2 Where Party B has incurred losses as a result of Party A’s dissolution of
this Contract in violation of the provisions herein, Party A shall bear the
indemnification liabilities pursuant to the provisions of the State and the
local government.

 

7.10.3 Party B shall bear the following indemnification liabilities if it early
dissolves this Contract in violation of the provisions or the employment
contract:

 

  (a) the expenses paid by Party A for the recruitment and employment of Party
B;



--------------------------------------------------------------------------------

  (b) the training costs paid by Party A for Party B; in case the Parties have
other agreement, such agreement shall be applied;

 

  (c) direct economic losses caused to production, operation and business; and

 

  (d) Party A’s economic losses due to Party B’s divulgence of the company’s
technology or trade secrets.

Chapter 8 Trade Secrets Protection

 

8.1 Definition

The term “trade secret” shall mean information of practicability and business
operation which is proprietary to Party A or kept secret by Party A, not known
to the public, and for which confidentiality measures have been taken by Party A
in order to restrict the access and may bring economic interests to Party A,
including but not limited to any tangible or intangible information or materials
known to Party B as a result of its employment relationships with Party A, such
as all Party A’s operation information, Party A’s management methods, market
planning, financial status and secrets concerning business, etc.

 

8.2 Confidentiality Obligation

 

8.2.1 Party B shall observe Party A’s confidentiality policy, and it shall not
divulge Party A’s any trade secrets, directly or indirectly, to any other third
party in any manner during the term of this Contract, nor use or permit any
other third party to use Party A’s trade secrets without authorization.

 

8.2.2 In the event Party B causes any loss to Party A due to Party B’s breach of
this Contract or confidentiality obligations agreed in other agreements, Party B
shall indemnify Party A in accordance with the relevant provisions of the
Anti-Unfair Competition Law of the People’s Republic of China and the relevant
agreements reached between the Parties.

 

8.2.3 Both during and after Party B’s employment with Party A, the
confidentiality provision shall be applied.

 

8.2.4 The details of other confidentiality obligations are set forth in the
“Confidentiality and Non-competition Agreement of AsiaInfo Technologies (China),
Inc.”.

 

8.3 Obligation for Instruction

Party B shall report to its direct superior for instruction on an initiative
basis if it is not clear about the nature of the trade secret or the
confidentiality degree.

 

8.4 Non-solicitation (or Non-competition)

In case the Parties have separately entered into non-solicitation agreement or
non-competition agreement, such agreement shall constitute an appendix to this
Contract, and the Parties shall abide by the provisions of said agreement.

Chapter 9 Other Provisions Agreed By the Parties

[Intentionally Omitted]

Chapter 10 Settlement of Labor Dispute

Labor disputes arising from the performance of this Contract shall be first
settled by the Parties through friendly consultation; should the consultation
fail, either party may submit such labor dispute to a labor dispute arbitration
commission having jurisdiction for arbitration within sixty days after the
occurrence of such dispute. If any party disagrees with the arbitration award,
it may appeal against such award at a people’s court.

Chapter 11 Applicable Law

The validity, interpretation, execution and settlement of this Contract shall be
construed in accordance with and governed by the laws and statutory regulations
in force in China.



--------------------------------------------------------------------------------

11.1 Capacity to Sign the Contract

Party B hereby represents and warrants that it is capable of legitimately
signing this Contract and subject to this Contract. Party B’s execution and
performance of its duties in this Contract do and will not violate any other
contract or agreement binding upon Party B, nor breach the provisions of any
other organization binding upon Party B.

 

11.2 Entire Agreement

This Contract and the appendixes attached hereto shall constitute the entire
agreement subject to the consent of the Parties, and shall supersede the
Parties’ all previous discussions, consultations and agreements. The appendixes
hereto are an integral part of this Contract and shall have the same legal
effect.

 

11.3 Severability

The invalidity of any provision of this Contract shall not affect the validity
of the remaining provisions.

 

11.4 Reservation of Right

The waiver of any right hereunder by any party shall not mean or be construed as
a waiver of the same right or other rights hereunder during the subsequent
period of time.

 

11.5 Counterparts

This Contract is made of two (2) counterparts, with each party holding one
(1) counterpart. Party A shall not maintain the counterpart which should be
delivered to Party B.

 

11.6 Other Matters

Other matters not mentioned in this Contract shall be implemented in accordance
with national laws and regulations or the government’s standardization
documents.

Chapter 12 Miscellaneous

The “Confidentiality and Non-competition Agreement” and other agreements
separately entered into by the Parties are attached hereto as appendixes.



--------------------------------------------------------------------------------

Party A (Seal): AsiaInfo Technologies (China), Inc.   Party B:  

/s/ Jian Qi

Legal Representative or     Entrusted Agent (Signature/Seal):    

Date of Execution:

  Date of Execution: July 1, 2005